Citation Nr: 1524252	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-27 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.   Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for residuals of a ganglion cyst of the left wrist.

7.  Entitlement to service connection for a right wrist disorder.

8.  Entitlement to service connection for obstructive sleep apnea, including as secondary to service-connected tinnitus.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from July 1986 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for a right ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss disability for VA disability compensation purposes.

2.  Right knee strain was not manifest in service and is not attributable to service.

3.  Left knee patellar tendonitis was not manifest in service and is not attributable to service.

4.  There are no residuals of a ganglion cyst of the left wrist.

5.  A right wrist disorder was not manifest in service and is not attributable to service.

6.  Migraine headaches were not manifest in service and are not attributable to service.

7.  Obstructive sleep apnea was not manifest during service and is not attributable to service.

8.  Obstructive sleep apnea is not related (by means of causation or aggravation) to service-connected tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service, nor can an organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  A right knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  A left knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4.  A left wrist disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

5.  A right wrist disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

6.  Migraine headaches were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

7.  Obstructive sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

8.   Obstructive sleep apnea is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in June 2010 and June 2011, to the Veteran.  These letters explained the evidence needed to substantiate the claims for service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. The Veteran was afforded VA examination responsive to the claims for service connection of bilateral hearing loss, right and left knee disorders, and a left wrist disorder.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

No examination or nexus opinion is required regarding the claims for service connection of a right wrist disorder and migraine headaches, as the weight of the evidence demonstrates no related injury, disease, or event during service, and no current diagnosed disorder; therefore, no examination or nexus opinion is required, and any opinion would be speculative.  For these reasons, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to these claims for service connection.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As bilateral hearing loss is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

Bilateral Hearing Loss 

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran does not assert that he was in combat, nor are service personnel records reflective of such.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.  Nonetheless, the Board finds that he had in-service noise exposure.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). 

Despite the Veteran's complaints of bilateral hearing loss, the post-service medical evidence reflects that the Veteran does not have hearing loss disability of either ear for VA disability benefits purposes at any time.  He had a Maryland CNC speech recognition score of 94 percent on the left and 96 percent on the right at the November 2010 VA examination.  Pure tone thresholds at the relevant frequencies were all 25 decibels or less.  Similarly, his military and VA audiological evaluations show that the Veteran does not have sufficient hearing loss in either ear to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered a disability by VA.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges the Veteran's noise exposure during service and his assertions that this noise exposure caused his bilateral hearing loss.   Nonetheless, the Board notes that, despite the Veteran's complaints, the Veteran did not have auditory thresholds of 26 decibels or greater in at least three frequencies for either ear, or auditory threshold in excess of 40 decibels in either ear at any time; he also did not have Maryland CNC speech recognition scores below 94 percent.  Clearly the Veteran is competent to report a decrease in hearing acuity.  However, the results of the audiometric examination are controlling.  

For the foregoing reasons, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Knee and Wrist Disorders, Migraine Headaches

The Veteran claims that he has residuals of a ganglion cyst of the left hand in active service.  He also claims that he has a right wrist disorder, right and left knee disorders, and migraine headaches related to his active service.  

The Board acknowledges that the Veteran's service treatment records reflect treatment for a ganglion cyst of the left hand in October 1987.  The Veteran was also treated for left knee pain in May 1988, diagnosed as bursitis, and treated for right knee pain, diagnosed as mild patellofemoral pain syndrome, in November 1988.   However, the Veteran's separation examination report reflects that clinical evaluation of the Veteran's extremities and musculoskeletal system was normal.

The Board acknowledges that the Veteran has been diagnosed with left knee tendonitis, right knee strain, and that the Veteran has complained of wrist and knee pain.  However, there was no evidence of a left or right wrist disorder at the April 2013 VA examination, and post-service treatment records reflect complaints of wrist pain, but that the Veteran's wrists were normal upon evaluation.  Likewise, the April 2013 VA examination report indicates that the Veteran does not have any residuals of the in-service aspiration of the ganglion cyst of the left hand.  In the absence of disability, there can be no valid claim.  See Brammer, supra.

Moreover, the Board notes that the Veteran's service treatment records and post-service treatment records do not reflect that the Veteran had any complaints, treatment, or diagnoses of migraine headaches; to the contrary, the Veteran's VA treatment records indicate that the Veteran regularly denied experiencing headaches.  Clearly, the Veteran had an opportunity to report that he experienced migraine headaches.  His silence as to pathology of migraine headaches, when otherwise reporting a complete medical history, constitutes negative evidence.  Forshey v. Principi, 284 F.3d 1335 (2002).  

There is also no probative evidence that the Veteran's left and right knee disorders are related to his acute complaints of knee pain during service.  To the contrary, the November 2010 VA examination report demonstrates that it is unlikely that the Veteran's right and left knee disorders are related to his service, and opined that the absence of related complaints in the years since service indicates that there is no relationship between his current complaints and his service.   Of note, the Veteran's VA treatment records indicate that the Veteran made no complaints related to his knees until after he filed his claims for service connection.  As such, the Board finds that the Veteran's report of on-going problems to be inconsistent with the record and not credible.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The Veteran is competent to report that he experiences pain in his wrists and knees, as well as report that he experiences headaches.  The Veteran is also is competent to report whether he has received diagnoses, including when he was first treated or diagnosed.  No such diagnoses were reported, however.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).   

Here, the Veteran's statements must be balanced against the other evidence of record, which does not show current a right wrist disorder, residuals of a ganglion cyst of the left wrist, or migraine headaches.  In addition, the evidence of record fails to show that his right and left knee disorders are related to service.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, he or she must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, there are no wrist or headache disabilities that resulted from a disease or injury in service.

To the extent that there are lay statements asserting that the Veteran has residuals of a left ganglion cyst, migraine headaches, a right wrist disorder, and right and left knee disorders related to an in-service injury or illness, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence of record which does not show any wrist or headache pathology, disease, or residuals of injury.  Moreover, nothing suggests a relationship between his service and his current right and left knee disorders.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection of right and left wrist disorders, migraine headaches, and right and left knee disorders.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R   § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Obstructive Sleep Apnea

The Veteran asserts that his obstructive sleep apnea is related to his active service, including his service-connected tinnitus.   Based on the evidence of record, the Veteran's claim of service connection for obstructive sleep apnea, including as secondary to service-connected tinnitus, must be denied.

The Board observes that the Veteran's service treatment records do not show any complaints, treatment, or diagnoses related to obstructive sleep apnea.  38 C.F.R. § 3.303(b).
The Veteran is competent to report that he has obstructive sleep apnea and when his symptoms were first identified.  However, his statements, even if accepted as credible, do not establish a nexus to his service for obstructive sleep apnea.   See Kahana at 439 (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring).

The weight of the evidence reflects that the Veteran's obstructive sleep apnea is unrelated to his service, including his service-connected tinnitus.  The April 2013 VA examination report clearly concluded that the Veteran's obstructive sleep apnea was less likely than not related to the Veteran's service, including his service-connected tinnitus.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997). 

Moreover, the Board points out that the medical evidence of record does not show that the Veteran had manifestations prior to 2012.  Similarly, he did not associate his obstructive sleep apnea to his service at its onset; his only such assertions were made in association with his claim for service connection benefits.  See Pond v. West, 12 Vet. App. 341 (1999).  In this regard, the Board points out that the Veteran's treating providers did not associate his obstructive sleep apnea to his service. 

The Board also finds that the weight of the evidence reflects that the Veteran's service-connected disease or injuries did not cause or aggravate the Veteran's obstructive sleep apnea.  The Board reiterates that neither the Veteran's treating providers, nor the VA examiner, found a relationship between the Veteran's obstructive sleep apnea and his service, including his service-connected disabilities.  To the contrary, the April 2013 VA examiner found that the Veteran's obstructive sleep apnea was unrelated to his tinnitus.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To the extent that there are lay opinions, including the Veteran's statements, linking the Veteran's obstructive sleep apnea to service, including his service-connected tinnitus,  the Board finds that the probative value of the general lay assertions are outweighed by the opinion of the April 2013 VA examination report.  The April 2013 VA examination report explained the reasons for the VA examiner's conclusions based on an accurate characterization of the evidence of record; thus, the opinion is highly probative.  The Board also finds that the VA examiner's opinion was specific and well-reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In sum, there is no reliable evidence linking the obstructive sleep apnea to service or to service-connected tinnitus.  Furthermore, there is no reliable evidence of an increase in disability (aggravation) due to a service connected disease or injury.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for obstructive sleep apnea.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for migraine headaches is denied.

Service connection for residuals of a ganglion cyst of the left wrist is denied.

Service connection for a right wrist disorder is denied.

Service connection for obstructive sleep apnea is denied.



REMAND

The Board acknowledges that the Veteran was provided with a VA examination in November 2010 in connection with his claim for service connection of a right ankle disorder.  However, the VA examiner also did not address the Veteran's contention that he had a right ankle disorder prior to service, which worsened as a result of an injury during service.  Thus, the November 2010 VA examination is insufficient. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that the Veteran should be afforded a new VA examination regarding his claim for service connection of a right ankle disorder.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records associated with the claims on appeal since October 2014.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right ankle disorder (disease, injury or diagnosis) that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner is requested to provide an opinion as to the following:

 a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran had a right ankle disorder that clearly and unmistakably pre-existed service.

 b) if the Veteran had a right ankle disorder that pre-existed service, whether the pre-existing right ankle disorder increased in severity during the Veteran's service? 

c) if the right ankle disorder increased in severity during the Veteran's service, the examiner should opine as to whether the evidence clearly and unmistakably (e.g. is it undebatable?) demonstrates that the increase in severity was due to the natural progression of the right ankle disorder.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  A complete rationale should accompany each opinion provided.

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.   If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


